Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
TITLE

  The title of the invention is not descriptive.  A new tile is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a setting unit that”, “ a display unit”  in claim 1. 
 “ the setting unit” in claim 3 and claim 4 and “the display unit” in claim 3, claims 7-9.
“setting means for” and  “display means for” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a setting unit that” corresponding structure a central processing unit (CPU).
“display unit” corresponding structure a display device, such as a liquid crystal display (LCD). 
“a setting means for” corresponding structure a central processing unit (CPU)
“display means for” corresponding structure a display device, such as a liquid crystal display (LCD). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 ,8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and claim 6 depend from claim 4, recite “the attribute” in line 3 while claim 4 recites “predetermined attributes” in line 4 and “a designated attribute” in line 7.  It is unclear if “the attribute” is referring to “predetermined attributes” or “a designated attribute”. For purpose of examination, Examiner interpret “ the attribute” as “the designated attribute”
Claim 8-9 are rejected based on the rejection of claim 5 and claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 10-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KAZUTAKA et al, English translated, JP 2016-081185A, (“KAZUTAKA”)

    PNG
    media_image1.png
    364
    307
    media_image1.png
    Greyscale
Fig. 5 of KAZUTAKA

    PNG
    media_image2.png
    317
    459
    media_image2.png
    Greyscale
 Fig. 4 of KAZUTAKA
Regarding independent claim 1, KAZUTAKA teaches an information processing apparatus (¶0027 "
[A first embodiment] FIG. 2 shows an example of a information processing apparatus 12 used in the quality function development system 10 according to the 1 embodiment”) comprising: 
a setting unit that (¶0027 “The information processing apparatus 12 includes a CPU ( Central Processing Unit ) 14, a RAM ( Random Access Memory ) 16, a ROM ( Read Only Memory ) 18, an input / output interface (I / F) 20, and the like. Also, the information processing apparatus 12 includes a bus 22 such as a PCI bus ( Peripheral Component Interconnect bus ), and a CPU 14., on a relation diagram expressing a structure between events, sets additional information to each of components constituting the relation diagram”), on a relation diagram expressing a structure between events, sets additional information to each of components constituting the relation diagram (¶0036 “The function item indicates an element that specifies various functions such as quality, structure, and characteristics in the quality function expansion, and an element or the like corresponding to the function assumed in the quality function development is applied. Further, the function item includes a function item indicating an element (function) corresponding to each process. In addition, a function item may include a function item that is associated with an element corresponding to the function assumed in each process and a function item that indicates an element having a dependency relationship. In addition, attribute information including information for specifying a process to which the function item belongs is set in the main function item in each process. In this embodiment, as the main function item in which the attribute information is set, a function item displayed in a development table or the like using the process as an axis is applied. In other words, attribute information for specifying a process to which a function item belongs is set for a function item displayed on a development table or the like.”; ¶0074 as shown in Fig. 5 “In the 4 way table 64, a matrix 68 A is formed between the quality development table 66 A and the performance development table 66 B, and a matrix 68 B is formed between the performance development table 66 B and the structure / physical property development table 66 C. Also, in the 4 way table 64, a matrix 68 C is formed between the structural and physical property development table 66 C and the process and raw material development table 66 D. In the4 way table 64, the matrix 68A,68B,68C is displayed according to the association information. In FIG. 5, as an example, between the function items having the corresponding relation, 0 marks are given to the corresponding positions (cells) of the matrices 68 A to 68 C.” where O marks are considered as additional information) ;  and 
a display unit (¶0049 “FIG. 4 shows an example of a display screen (UI) on the display 30 used for inputting the original information of the quality function development. As a display screen of the display 30, for example, a worksheet of spreadsheet software is used”) that distinguishably displays each of the components having the additional information set thereto in accordance with the additional information (¶0054 as shown at least in Fig.4 “In the attribute information of the function item, for example, the cell to which the function item is input is matched to the color of the cell of the process of associating the input function item, and the function item is made to correspond to the process. Note that any display method may be applied as the attribute information so long as the correspondence between the process and the function item can be clarified”; ¶0056 “Further, the dependency information includes the strength of the dependency between the corresponding function items, I. e., between the function items connected by the connection line. The strength of the dependency may be input as a numerical value, for example. Further, the strength of the dependency relationship may be input by setting the line type or the line thickness according to the level of the dependency relationship and selecting the type of the connection line or the thickness of the connection line according to the strength of the dependency between the corresponding function items.”)
Regarding claim 2, KAZUTAKA teaches the information processing apparatus according to Claim 1, wherein the components constituting the relation diagram include event components indicating the events and connection components indicating relationships between the event components (¶0073 “Here, as shown in FIG. 4, in the performance process of performance, the performance BD is arranged in the upper layer of performance BB and performance BC, and in the process of structure and physical property, the structure CE is arranged in the upper layer of structure CA. Accordingly, as shown in FIG. 5, the performance development table 66 B is hierarchized so that the performance BD is higher than the performance BB and the performance BC, and the structure / physical property development table 66 C is hierarchically represented so that the structure CE is higher than the structure CA.”)
Regarding claim 3, KAZUTAKA teaches the information processing apparatus according to Claim 2, wherein the setting unit sets the additional information to any of the event components or connection components designated on the relation diagram (¶0074 as shown in Fig. 5 “In the 4 way table 64, a matrix 68 A is formed between the quality development table 66 A and the performance development table 66 B, and a matrix 68 B is formed between the performance development table 66 B and the structure / physical property development table 66 C. Also, in the 4 way table 64, a matrix 68 C is formed between the structural and physical property development table 66 C and the process and raw material development table 66 D. In the4 way table 64, the matrix 68A,68B,68C is displayed according to the association information. In FIG. 5, as an example, between the function items having the corresponding relation, 0 marks are given to the corresponding positions (cells) of the matrices 68 A to 68 C.” where 0 marks are considered as additional information and can set to any matrices (cell)), and  wherein the display unit displays the event component or connection component having the additional information set thereto distinguishably from others (¶0054-0056 as shown at least in Fig.4  “In the attribute information of the function item, for example, the cell to which the function item is input is matched to the color of the cell of the process of associating the input function item, and the function item is made to correspond to the process. Note that any display method may be applied as the attribute information so long as the correspondence between the process and the function item can be clarified. [0055]The dependency information of the function item is input, for example, by connecting the function item having the dependency relationship with the connection line, and the dependency information is set such that, for example, an arrow is used for the connection line and the arrow is directed to the dependency destination. In this embodiment, a direction of an arrow of a connection line indicating dependency information is, for example, a direction corresponding to a process of a higher side from a process of a lower side. [0056] Further, the dependency information includes the strength of the dependency between the corresponding function items, I. e., between the function items connected by the connection line. The strength of the dependency may be input as a numerical value, for example. Further, the strength of the dependency relationship may be input by setting the line type or the line thickness according to the level of the dependency relationship and selecting the type of the connection line or the thickness of the connection line according to the strength of the dependency between the corresponding function items.”)
Regarding independent claim 10, KAZUTAKA teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (¶0030 “The information processing apparatus 12 may be connected to one or a plurality of drive units32 corresponding to one of a memory card using a flash memory or the like, an optical disk such as a CD, a DVD or a BD (Blu-ray (registered trademark) Disk), and a portable storage medium such as a magneto-optical disk such as an MD or an MO. In this case, in the information processing apparatus 12, the drive unit 32 is connected to the input / output I / F 20, and programs stored in the portable storage medium 34 loaded in the drive unit 32 are stored (installed) in the HDD 24. In addition, when outputting various kinds of, such as the data indicating the processing result of the process executed by the CPU 14, the drive unit 32 may be written into the portable storage medium 34 loaded in the drive unit 12. information processing apparatus.”), the process comprising: on a relation diagram expressing a structure between events, setting additional information to each of components constituting the relation diagram(¶0036 “The function item indicates an element that specifies various functions such as quality, structure, and characteristics in the quality function expansion, and an element or the like corresponding to the function assumed in the quality function development is applied. Further, the function item includes a function item indicating an element (function) corresponding to each process. In addition, a function item may include a function item that is associated with an element corresponding to the function assumed in each process and a function item that indicates an element having a dependency relationship. In addition, attribute information including information for specifying a process to which the function item belongs is set in the main function item in each process. In this embodiment, as the main function item in which the attribute information is set, a function item displayed in a development table or the like using the process as an axis is applied. In other words, attribute information for specifying a process to which a function item belongs is set for a function item displayed on a development table or the like.”; ¶0074 as shown in Fig. 5 “In the 4 way table 64, a matrix 68 A is formed between the quality development table 66 A and the performance development table 66 B, and a matrix 68 B is formed between the performance development table 66 B and the structure / physical property development table 66 C. Also, in the 4 way table 64, a matrix 68 C is formed between the structural and physical property development table 66 C and the process and raw material development table 66 D. In the4 way table 64, the matrix 68A,68B,68C is displayed according to the association information. In FIG. 5, as an example, between the function items having the corresponding relation, 0 marks are given to the corresponding positions (cells) of the matrices 68 A to 68 C.” where O marks are considered as additional information); and distinguishably displaying each of the components having the additional information set thereto in accordance with the additional information (¶0054 as shown at least in Fig.4 “In the attribute information of the function item, for example, the cell to which the function item is input is matched to the color of the cell of the process of associating the input function item, and the function item is made to correspond to the process. Note that any display method may be applied as the attribute information so long as the correspondence between the process and the function item can be clarified”; ¶0056 “Further, the dependency information includes the strength of the dependency between the corresponding function items, I. e., between the function items connected by the connection line. The strength of the dependency may be input as a numerical value, for example. Further, the strength of the dependency relationship may be input by setting the line type or the line thickness according to the level of the dependency relationship and selecting the type of the connection line or the thickness of the connection line according to the strength of the dependency between the corresponding function items.”)
Regarding independent claim 11, KAZUTAKA teaches an information processing apparatus ¶0027 " [A first embodiment] FIG. 2 shows an example of a information processing apparatus 12 used in the quality function development system 10 according to the 1 embodiment”)comprising:
 setting means for (¶0027 “The information processing apparatus 12 includes a CPU ( Central Processing Unit ) 14, a RAM ( Random Access Memory ) 16, a ROM ( Read Only Memory ) 18, an input / output interface (I / F) 20, and the like. Also, the information processing apparatus 12 includes a bus 22 such as a PCI bus ( Peripheral Component Interconnect bus ), and a CPU 14., on a relation diagram expressing a structure between events, sets additional information to each of components constituting the relation diagram”) setting, on the relation diagram expressing a structure between events, additional - 24 -information to each of components constituting the relation diagram¶0036 “The function item indicates an element that specifies various functions such as quality, structure, and characteristics in the quality function expansion, and an element or the like corresponding to the function assumed in the quality function development is applied. Further, the function item includes a function item indicating an element (function) corresponding to each process. In addition, a function item may include a function item that is associated with an element corresponding to the function assumed in each process and a function item that indicates an element having a dependency relationship. In addition, attribute information including information for specifying a process to which the function item belongs is set in the main function item in each process. In this embodiment, as the main function item in which the attribute information is set, a function item displayed in a development table or the like using the process as an axis is applied. In other words, attribute information for specifying a process to which a function item belongs is set for a function item displayed on a development table or the like.”; ¶0074 as shown in Fig. 5 “In the 4 way table 64, a matrix 68 A is formed between the quality development table 66 A and the performance development table 66 B, and a matrix 68 B is formed between the performance development table 66 B and the structure / physical property development table 66 C. Also, in the 4 way table 64, a matrix 68 C is formed between the structural and physical property development table 66 C and the process and raw material development table 66 D. In the4 way table 64, the matrix 68A,68B,68C is displayed according to the association information. In FIG. 5, as an example, between the function items having the corresponding relation, 0 marks are given to the corresponding positions (cells) of the matrices 68 A to 68 C.” where O marks are considered as additional information); and display means for (¶0049 “FIG. 4 shows an example of a display screen (UI) on the display 30 used for inputting the original information of the quality function development. As a display screen of the display 30, for example, a worksheet of spreadsheet software is used”) distinguishably displaying each of the components having the additional information set thereto in accordance with the additional information(¶0054 as shown at least in Fig.4 “In the attribute information of the function item, for example, the cell to which the function item is input is matched to the color of the cell of the process of associating the input function item, and the function item is made to correspond to the process. Note that any display method may be applied as the attribute information so long as the correspondence between the process and the function item can be clarified”; ¶0056 “Further, the dependency information includes the strength of the dependency between the corresponding function items, I. e., between the function items connected by the connection line. The strength of the dependency may be input as a numerical value, for example. Further, the strength of the dependency relationship may be input by setting the line type or the line thickness according to the level of the dependency relationship and selecting the type of the connection line or the thickness of the connection line according to the strength of the dependency between the corresponding function items.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim  4 is rejected under 35 U.S.C. 103 as being unpatentable over KAZUTAKA et al, English translated, JP 2016-081185A, (“KAZUTAKA”) in view of Nagai, U. S Patent Application Publication No 20090132497 (“Nagai”)
Regarding claim 4, KAZUTAKA teaches the information processing apparatus according to Claim 3, wherein the setting unit preliminarily gives predetermined attributes to the event components or connection components (¶0054 “In the attribute information of the function item, for example, the cell to which the function item is input is matched to the color of the cell of the process of associating the input function item, and the function item is made to correspond to the process. Note that any display method may be applied as the attribute information so long as the correspondence between the process and the function item can be clarified. ¶0062 “In FIG. 60, the dependency of each function item is indicated by an arrow, and a color of each function item (in FIG. 4, a color difference is indicated by an oblique line or a hatched line) is set to a color of a corresponding process. In addition, in FIG. 60, the function items (function items without setting attribute information, for example, items a to d and items f to I) not shown in the development table or the like are shown in color elimination (for example, white). As for a function item not shown in the expansion table, a known display method is applied as long as it is distinguished from a normal function item (a function item displayed in a development table), such as a case in which a frame is represented by a broken line.” Where color  difference is indicated by an oblique line or a hatched line is considered as predetermined attributes) and sets the additional information to the event component or connection component corresponding to a designated attribute (¶0056 “Further, the dependency information includes the strength of the dependency between the corresponding function items, I. e., between the function items connected by the connection line. The strength of the dependency may be input as a numerical value, for example. Further, the strength of the dependency relationship may be input by setting the line type or the line thickness according to the level of the dependency relationship and selecting the type of the connection line or the thickness of the connection line according to the strength of the dependency between the corresponding function items”; ¶0062 “In FIG. 60, the dependency of each function item is indicated by an arrow, and a color of each function item (in FIG. 4, a color difference is indicated by an oblique line or a hatched line) is set to a color of a corresponding process. In addition, in FIG. 60, the function items (function items without setting attribute information, for example, items a to d and items f to I) not shown in the development table or the like are shown in color elimination (for example, white). As for a function item not shown in the expansion table, a known display method is applied as long as it is distinguished from a normal function item (a function item displayed in a development table), such as a case in which a frame is represented by a broken line.”) KAZUTAKA is understood to be silent on the remaining limitations of claim 4.
Nagai teaches wherein the setting unit preliminarily gives predetermined attributes to the event components or connection components (¶[0048” FIG. 7 shows the second window of the folder tree conversion wizard window. This window is displayed upon pressing of the button 602. FIGS. 7, 8, 10, and 11 show windows used to determine document attributes corresponding to respective hierarchies of the folder tree as the conversion source. FIG. 7 shows a window used to determine a document attribute for the first hierarchy. An area 701 displays the folder tree as the conversion source, and the "photo" folder as a target folder of the first hierarchy is highlighted. Reference numeral 702 denotes buttons used to select whether to create a new document attribute corresponding to the first hierarchy or to use an existing document attribute. On this window, the user selects either one of these buttons, and then makes further detailed settings. Detailed settings upon selection of creation of a new document attribute will be described later with reference to FIG. 11. When the user selects use of an existing document attribute, he or she selects a document attribute to be used from a list of attribute names of existing document attributes displayed in a box 703. Upon selection of a document attribute from the box 703, a box 704 displays a list of attribute values of the document attribute selected from the box 703, which are assigned to a document group that belongs to the folder tree as the conversion source. When attribute values are not set for all documents in the folder tree, a message indicating that a folder name is assigned as an attribute value is displayed.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying relationship between function items using attribute information and  the strength of the dependency of KAZUTAKA with listing predetermined attributes as seen in Nagai because this modification would assign attribute values of attributes registered by the document attribute definition unit  when a new document is registered, when an external document is imported, and when attributes of an existing document are changed (0045 of Nagai)
Thus, the combination of KAZUTAKA and Nagai teaches wherein the setting unit preliminarily gives predetermined attributes to the event components or connection components and sets the additional information to the event component or connection component corresponding to a designated attribute.
2.	Claim  5 is rejected under 35 U.S.C. 103 as being unpatentable over KAZUTAKA et al, English translated, JP 2016-081185A, (“KAZUTAKA”) in view of Nagai, U. S Patent Application Publication No 20090132497 (“Nagai”) further in view of Hyun et al, U. S Patent Application Publication No 20050223024 (“Hyun”)
Regarding claim 5, KAZUTAKA and Nagai teach the information processing apparatus according to Claim 4, wherein the attribute is date or a created date ((¶0053 “FIG. 9 shows an advanced setting window displayed upon pressing of the button 805. Since the user presses the button 805 after he or she selects the "creation date and time" attribute in the box 803, settings associated with "creation date and time" are displayed. Since the "creation date and time" attribute is a date type attribute, this window allows to make a setting that uses information such as "year", "month", or the like that can be extracted from an attribute value in classification. Also, this window allows to make a setting that permits use of the "creation date and time" attribute by standardizing existing attribute values by an identical value. Reference numeral 901 denotes buttons used to select whether to use an existing attribute value after modification or to standardize attribute values by a given value. Reference numeral 902 denotes check boxes used to select a part to be used upon selection of use of an existing attribute value after modification using the button 901. Reference numeral 903 denotes fields used to input a value to be standardized upon selection of standardization of an attribute value by the button 901. In this example, the user selects modification of an existing attribute value, checks a "year" part, and presses an OK button 904, thus returning to the setting window in FIG. 8. Different advanced setting windows appear depending on the types of attributes selected in the box 803. In case of a character string type attribute, a regular expression input field that allows the user to designate a part to be used of a character string and its modification method using a regular expression when an existing attribute value is used is displayed. In case of a numeric type attribute, a window used to designate a numerical value range to be identified when an existing attribute value is used is displayed.” Where attribute is creation date and time) KAZUTAKA and Nagai are understood to be silent on the remaining limitations of claim 5.
In the same field of endeavor, Hyun teaches wherein the attribute is an updated date or a newly created date ¶0027 “The invention allows users of a shared database, file system, or other similar software system to browse files or records in the database according to any of the files' attributes (such as name, date of creation, file type, date of modification, or other keywords) in a standard hierarchical tree structure.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying relationship between function items using attribute information and  the strength of the dependency of KAZUTAKA and listing predetermined attributes as seen in Nagai with attributes including date of modification as seen in Hyun because this modification would dynamically define and customize a hierarchy of files according to the quantity and priority of attributes that each user individually desires (abstract of Hyun).
Thus, the combination of KAZUTAKA , Nagai and Hyun teaches wherein the attribute is an updated date or a newly created date.
3. Claim  6  is rejected under 35 U.S.C. 103 as being unpatentable over KAZUTAKA et al, English translated, JP 2016-081185A, (“KAZUTAKA”) in view of Nagai, U. S Patent Application Publication No 20090132497 (“Nagai”) further in view of NAGATA et al, U. S Patent Application Publication No 20180143605 (“NAGATA”)
Regarding claim 6, KAZUTAKA and Nagai teach the information processing apparatus according to Claim 4, wherein the attribute is information indicating a creator of the relation diagram. (¶0042 of KAZUTAKA”….Various types of editing of the original information are applied to the original information such as the addition of the function item, the deletion of the function item, the deletion or change of the attribute information set in the function item, the setting of the attribute information for the function item in which the attribute information is not set, and the change of the dependency information. In the quality function expansion system 10, editing for the original information is performed by the reception processing unit40, so that the expansion of the development information based on the edited original information and the update of the original information stored in the storage unit 50 are performed”; ¶0079 of KAZUTAKA “Thus, a plurality of information processing apparatus 12 is used for one quality function development to create and edit an association diagram. To provide an identifier (ID) and the like for specifying an operator who operates a information processing apparatus 12 or a information processing apparatus 12 which permits creation and editing of an association diagram every time a quality function is developed, when creating and editing an association diagram using a plurality of information processing apparatus 12.”; ¶0048 of Nagai “FIG. 7 shows the second window of the folder tree conversion wizard window. This window is displayed upon pressing of the button 602. FIGS. 7, 8, 10, and 11 show windows used to determine document attributes corresponding to respective hierarchies of the folder tree as the conversion source. FIG. 7 shows a window used to determine a document attribute for the first hierarchy. An area 701 displays the folder tree as the conversion source, and the "photo" folder as a target folder of the first hierarchy is highlighted. Reference numeral 702 denotes buttons used to select whether to create a new document attribute corresponding to the first hierarchy or to use an existing document attribute. On this window, the user selects either one of these buttons, and then makes further detailed settings. Detailed settings upon selection of creation of a new document attribute will be described later with reference to FIG. 11. When the user selects use of an existing document attribute, he or she selects a document attribute to be used from a list of attribute names of existing document attributes displayed in a box 703. Upon selection of a document attribute from the box 703, a box 704 displays a list of attribute values of the document attribute selected from the box 703, which are assigned to a document group that belongs to the folder tree as the conversion source. When attribute values are not set for all documents in the folder tree, a message indicating that a folder name is assigned as an attribute value is displayed.) KAZUTAKA and Nagai are understood to be silent on the remaining limitations of claim 6.
In the same field of endeavor,  NAGATA teaches wherein the attribute is information indicating a creator of the relation diagram (¶0050 “Control logic diagram information 57 defines attribute information, such as a creator, including at least a name of the control logic diagram. The control logic diagram information 57 does not need to be illustrated and only needs to be associated with the control logic diagram. In the example of FIG. 3, it is indicated that the name of the control logic diagram of FIG. 3 is “FIG. 1”, and that the creator is “A. A.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying relationship between function items using attribute information and  the strength of the dependency of KAZUTAKA and listing predetermined attributes as seen in Nagai with attribute including a creator as seen in NAGATA because this modification define attribute information such as a creator (¶0050 of NAGATA)
Thus, the combination of KAZUTAKA , Nagai and NAGATA teaches wherein the attribute is information indicating a creator of the relation diagram.
4. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KAZUTAKA et al, English translated, JP 2016-081185A, (“KAZUTAKA”) in view of Nagai, U. S Patent Application Publication No 20090132497 (“Nagai”) further in view of Ito et al, IDS, U.S Patent No. 9,460,477 (“Ito”)
Regarding claim 7, KAZUTAKA , Nagai teach the information processing apparatus according to Claim 4, wherein the display unit is capable of saving a plurality of display patterns (¶0062 of KAZUTAKA “In FIG. 60, the dependency of each function item is indicated by an arrow, and a color of each function item (in FIG. 4, a color difference is indicated by an oblique line or a hatched line) is set to a color of a corresponding process. In addition, in FIG. 60, the function items (function items without setting attribute information, for example, items a to d and items f to I) not shown in the development table or the like are shown in color elimination (for example, white). As for a function item not shown in the expansion table, a known display method is applied as long as it is distinguished from a normal function item (a function item displayed in a development table), such as a case in which a frame is represented by a broken line.”) KAZUTAKA , Nagai are understood to be silent on the remaining limitations of claim 7.
In the same field of endeavor, Ito teaches wherein the display unit is capable of saving a plurality of display patterns and performs display by switching between the plurality of display patterns( col.8, lines 11-26“The display module 140 is connected to the two-adjacent-axis item score calculating module 130. The display module 140 displays first, second, and third items within a QFD chart in a mode different from that of the other items. For example, the backgrounds of the first, second, and third items may be displayed in, for example, red, while the background of the other items may be displayed in white. The colors of the first, second, and third items may be changed in accordance with the calculated correlation scores. When the two-adjacent-axis item score calculating module 130 performs calculating processing plural times, the display module 140 may display first and second items and items extracted by the two-adjacent-axis item score calculating module 130 in a mode different from that of the other items.”; col.22, lines 1-9 “In step S2112, the axis-associated item forming module 1320 displays a list of item names associated with the selected axis name. In this case, only the items extracted in step S2110 may be displayed. Alternatively, items other than the items extracted in step S2110 may also be included, in which case, the items extracted in step S2110 may be displayed in a mode (shape, pattern, color, or a combination thereof) different from that of the other items.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying relationship between function items using attribute information and  the strength of the dependency of KAZUTAKA and listing predetermined attributes as seen in Nagai with displaying mode (shape, pattern, color or combination thereof) different from other items as seen in Ito  because this modification would displays the first item, the second item, and the third item within the QFD chart in a mode different from a mode of the other items (abstract of Ito).
Thus, the combination of KAZUTAKA , Nagai and Ito teaches wherein the display unit is capable of saving a plurality of display patterns and performs display by switching between the plurality of display patterns.
8.	Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over KAZUTAKA et al, English translated, JP 2016-081185A, (“KAZUTAKA”) in view of Nagai, U. S Patent Application Publication No 20090132497 (“Nagai”) further in view of Hyun et al, U. S Patent Application Publication No 20050223024 (“Hyun”) further in view of Ito et al, IDS, U.S Patent No. 9,460,477 (“Ito”)
Regarding claim 8, KAZUTAKA , Nagai and Hyun teach the information processing apparatus according to Claim 5, wherein the display unit is capable of saving a plurality of display patterns (¶0062 of KAZUTAKA “In FIG. 60, the dependency of each function item is indicated by an arrow, and a color of each function item (in FIG. 4, a color difference is indicated by an oblique line or a hatched line) is set to a color of a corresponding process. In addition, in FIG. 60, the function items (function items without setting attribute information, for example, items a to d and items f to I) not shown in the development table or the like are shown in color elimination (for example, white). As for a function item not shown in the expansion table, a known display method is applied as long as it is distinguished from a normal function item (a function item displayed in a development table), such as a case in which a frame is represented by a broken line.”) KAZUTAKA , Nagai and Hyun are understood to be silent on the remaining limitations of claim 8
In the same field of endeavor, Ito teaches wherein the display unit is capable of saving a plurality of display patterns and performs display by switching between the plurality of display patterns( col.8, lines 11-26“The display module 140 is connected to the two-adjacent-axis item score calculating module 130. The display module 140 displays first, second, and third items within a QFD chart in a mode different from that of the other items. For example, the backgrounds of the first, second, and third items may be displayed in, for example, red, while the background of the other items may be displayed in white. The colors of the first, second, and third items may be changed in accordance with the calculated correlation scores. When the two-adjacent-axis item score calculating module 130 performs calculating processing plural times, the display module 140 may display first and second items and items extracted by the two-adjacent-axis item score calculating module 130 in a mode different from that of the other items.”; col.22, lines 1-9 “In step S2112, the axis-associated item forming module 1320 displays a list of item names associated with the selected axis name. In this case, only the items extracted in step S2110 may be displayed. Alternatively, items other than the items extracted in step S2110 may also be included, in which case, the items extracted in step S2110 may be displayed in a mode (shape, pattern, color, or a combination thereof) different from that of the other items.”)
Therefore, in combination of KAZUTAKA , Nagai, Hyun, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying relationship between function items using attribute information and  the strength of the dependency of KAZUTAKA with displaying mode (shape, pattern, color or combination thereof) different from other items as seen in Ito  because this modification would displays the first item, the second item, and the third item within the QFD chart in a mode different from a mode of the other items (abstract of Ito).
Thus, the combination of KAZUTAKA , Nagai, Hyun and Ito teaches wherein the display unit is capable of saving a plurality of display patterns and performs display by switching between the plurality of display patterns(
9.  Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over KAZUTAKA et al, English translated, JP 2016-081185A,  (“KAZUTAKA”) in view of Nagai, U. S Patent Application Publication No 20090132497 (“Nagai”) further in view of NAGATA et al, U. S Patent Application Publication No 20180143605 (“NAGATA”) further in view of Ito et al, IDS, U.S Patent No. 9,460,477 (“Ito”)
Regarding claim 9, KAZUTAKA , Nagai and NAGATA teach the information processing apparatus according to Claim 6, wherein the display unit is capable of saving a plurality of display patterns (¶0062 of KAZUTAKA “In FIG. 60, the dependency of each function item is indicated by an arrow, and a color of each function item (in FIG. 4, a color difference is indicated by an oblique line or a hatched line) is set to a color of a corresponding process. In addition, in FIG. 60, the function items (function items without setting attribute information, for example, items a to d and items f to I) not shown in the development table or the like are shown in color elimination (for example, white). As for a function item not shown in the expansion table, a known display method is applied as long as it is distinguished from a normal function item (a function item displayed in a development table), such as a case in which a frame is represented by a broken line.”) KAZUTAKA , Nagai and NAGATA are understood to be silent on the remaining limitations of claim 9.
In the same field of endeavor, Ito teaches wherein the display unit is capable of saving a plurality of display patterns and performs display by switching between the plurality of display patterns( col.8, lines 11-26“The display module 140 is connected to the two-adjacent-axis item score calculating module 130. The display module 140 displays first, second, and third items within a QFD chart in a mode different from that of the other items. For example, the backgrounds of the first, second, and third items may be displayed in, for example, red, while the background of the other items may be displayed in white. The colors of the first, second, and third items may be changed in accordance with the calculated correlation scores. When the two-adjacent-axis item score calculating module 130 performs calculating processing plural times, the display module 140 may display first and second items and items extracted by the two-adjacent-axis item score calculating module 130 in a mode different from that of the other items.”; col.22, lines 1-9 “In step S2112, the axis-associated item forming module 1320 displays a list of item names associated with the selected axis name. In this case, only the items extracted in step S2110 may be displayed. Alternatively, items other than the items extracted in step S2110 may also be included, in which case, the items extracted in step S2110 may be displayed in a mode (shape, pattern, color, or a combination thereof) different from that of the other items.”)
Therefore, in combination of KAZUTAKA , Nagai and NAGATA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying relationship between function items using attribute information and  the strength of the dependency of KAZUTAKA with displaying mode (shape, pattern, color or combination thereof) different from other items as seen in Ito  because this modification would displays the first item, the second item, and the third item within the QFD chart in a mode different from a mode of the other items (abstract of Ito).
Thus, the combination of KAZUTAKA , Nagai, NAGATA and Ito teaches wherein the display unit is capable of saving a plurality of display patterns and performs display by switching between the plurality of display patterns.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619